Title: To James Madison from Thomas Appleton, 26 November 1808
From: Appleton, Thomas
To: Madison, James



Duplicate
Sir
Leghorn 26 November 1808.

On the 19th. of August last, Arriv’d in these roads the Schooner John of Baltimore, James Chayter Master, and belonging to Mr. John Donnell merchant in that city.  Immediately on her coming to Anchor, a french guard was plac’d on board, and both vessel and cargo were seiz’d under a measure of general police.  On examination of the Captain by two Imperial Commissaries, who well understand our language, it Appears, that this vessel left Baltimore clandestinely on the 8th. of May last, proceeded to La Guaira, where she took in a Cargo of Coffee, Indigo & hides, for account of Said John Donnell, with which She arriv’d in this port, without having been overtaken, or visited by any foreign Ship of war during the voyage.  After I had examin’d all the papers that Captn. Chayter was the bearer of, and which he had deliver’d over to the hands of the Commissaries, and had found no one conformable to the laws of the U.States; I requir’d the Captain by appointment to meet me at the Quarantine office.  He there acknowledg’d to me, the illegality of his voyage, that he Knew he had violated the laws of the U.States, inasmuch as, he had left Baltimore in a clandestine manner, contrary to the act of embargo, and without any sort of licence or permission, from any Authority whatsover acting under the government of the U.States.  As Soon as I became possess’d of the facts relating to this voyage, both from reading the verbal process of the french Commissaries, and afterwards confirm’d from the mouth of the Captain himself, there remain’d no doubt on my mind, what measures my duty as Consul pointed out to pursue under existing circumstances, but I was Solicitous to obtain the approbation of Mr. Armstrong, as the Cause would necessarily be adjudg’d at Paris.  I determin’d however, to lay my Sequester in behalf of the government of the U.States on both vessel and cargo, should the french government relinquish their pretensions, and these my purposes were approv’d by the american minister.  I have finally with infinite difficulty taken the testimonies of all the crew of the John touching the voyage of this vessel; I Say with much difficulty, for the Captain refus’d giving his own testimony under oath; and oppos’d to the utmost of his power, in order to prevent my obtaining those of the equipage.  He alledg’d for reason, that he would not be in any ways accessary in criminating the owner, nor would he on oath confess his own guilt.  However, I, Yesterday sent to Mr. Armstrong a Certified copy of the refusal of Captn. Chayter, and the testimonies of the crew, together with a Certificate of the Captain of the Port, of the declaration of Captn. Chayter made on his Arrival; as likewise one from the Imperial Commissary who examin’d sd. Captain at the Lazaretto, and finally my own declaration, that Mr. William Young Purviance inform’d me in my office, in order to prove to me that the property was bona fide belonging to Mr. John Donnell; that he had frequently spoken with him on the Subject, previous to the departure of the John from Baltimore; and had Agreed with him, as to the consignment of the Same to the house here of S. & W. Y. Purviance Co. of which he was then a partner.  As all these documents together, form nearly twenty Sheets of paper, I must Necessarily defer sending you a Certified Copy until the next post for Bordeaux; the only channel by which I can now convey them.  I now inclose you, Sir, the four first letters I wrote Mr. Armstrong on the Subject of the John, and which will not be unimportant in the examination of this affair.
As these with the testimonies which I shall forward by the next Courrier, form together the most incontestable mass of proof against John Donnell of Baltimore, and all others who may be Concern’d in the present voyage of the Schooner John, as having violated the act of embargo of the U.States: and as these proofs have been procur’d and collected Solely by me, It is therefore, Sir, that I request, in Case it meets your approbation, that this prosecution should be instituted in my name, in order that whatever forfeitures the Court shall affix on the said owners of the John, I may receive that portion of the Same which the act of embargo has stipulated.  I have the honr to be with the highest respect Your most obedient Servant,


Th: Appleton

